         Case 1:20-cv-00212-SPB Document 22 Filed 07/20/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

“JANE DOE”, a pseudonym                       :
                                              :
                       Plaintiff,             :
                                              :      C.A. No. 20-00212-SPB
       vs.                                    :
                                              :
ALLEGHENY COLLEGE                             :
                                              :
                       Defendant.             :

                                             ORDER
       AND NOW, this ______ day of _______, 2021, upon consideration of Plaintiff’s Motion

to Compel Nonparty Corsica River Mental Health Services, Inc. to Comply with Subpoena, and

any responses thereto, IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED.

       It is FURTHER ORDERED that Corsica River Mental Health Services shall produce any

and all documents, therapist notes, reports, memorandums, intake/assessment records, attendance

records, psychiatric evaluations, psychiatrist progress notes, evaluations, tests, etc. generated by

any Corsica River Mental Health Service employee concerning Jane Doe including but not limited

to any and all documents, therapist notes, reports, memorandums, intake/assessment records,

attendance records, psychiatric evaluations, psychiatrist progress notes, evaluations, tests, etc.,

generated on July 27, 2015; August 5, 17, and 31, 2015; September 14 and 30, 2015; October 12,

13, and 26, 2015; November 9, 2015; December 3 and 21, 2015; January 5 and 26, 2016; February

11, 2016; March 28, 2016; April 11 and 25, 2016; May 18, 2016; June 1, 17, and 20, 2016; July

18, 2016; August 8 and 29, 2016; September 12 and 26, 2016; October 10 and 24, 2016; December

6, 19, and 27, 2016; January 10, 2017; February 9, 2017; March 1 and 21, 2017; April 5, 2017;

December 13, 2017; January 18, 2018; February 19, 2018; March 28, 2018; April 24, 2018;
         Case 1:20-cv-00212-SPB Document 22 Filed 07/20/21 Page 2 of 5




May 4 and 30, 2018; June 15, 2018; July 19, 2018; and August 16, 2018.


                                   BY THE COURT:
                                   ________________________
                                   SUSAN PARADISE BAXTER
                                   United States District Judge




                                              2
          Case 1:20-cv-00212-SPB Document 22 Filed 07/20/21 Page 3 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

“JANE DOE”, a pseudonym                        :
                                               :
                        Plaintiff,             :
                                               :      C.A. No. 20-00212-SPB
       vs.                                     :
                                               :
ALLEGHENY COLLEGE                              :
                                               :
                        Defendant.             :


          PLAINTIFF’S MOTION TO COMPEL NONPARTY CORSICA
    RIVER MENTAL HEALTH SERVICES, INC. TO COMPLY WITH SUBPOENA

       Plaintiff, by and through her undersigned counsel, hereby moves this Honorable Court

pursuant to Fed. R. Civ. P. 37 and 45 to compel nonparty Corsica River Mental Health Services,

Inc., doing business as Corsica River Mental Health Services (hereinafter “Corsica”), to comply

with Plaintiff’s subpoena to produce documents that Plaintiff’s counsel served on June 24, 2021.

Exhibit A.

       On May 5, 2021, Plaintiff requested a copy of Jane Doe’s Corsica medical and billing

records from January 2015 to present, enclosing an “Authorization for Release of Health

Information” and a Corsica-specific “Request for Access/Release of Client Information,” both

executed by Jane Doe. Exhibit B.

       On May 19, 2021, Corsica provided some, but not all of Jane Doe’s records. Plaintiff’s

counsel has placed multiple calls to Corsica to resolve any issues concerning the remaining

records, to no avail.

       On July 8, 2021, Plaintiff sent a letter to Corsica again requesting the records. Exhibit C.

       To date, Corsica has failed to produce the entirety of the requested records. Without these

records, Plaintiff is unduly prejudiced in her ability to identify witnesses; prepare for depositions;
         Case 1:20-cv-00212-SPB Document 22 Filed 07/20/21 Page 4 of 5




and otherwise resolve this case through settlement or trial without complete responses to the

above-described discovery request.

       Wherefore, Plaintiff respectfully requests that this Honorable Court enter an Order in the

form attached hereto, compelling Corsica River Mental Health Services, Inc., doing business as

Corsica River Mental Health Services, to comply with Plaintiff’s subpoena served June 24, 2021.

Respectfully submitted this 20th day of July 2021.


                                             KLINE & SPECTER, P.C.

                                     BY:     /s/ Eleanor O. Aldous
                                             ELEANOR O. ALDOUS, ESQUIRE
                                             PA State Bar No. 327706
                                             1525 Locust Street
                                             Philadelphia, Pennsylvania 19102
                                             Telephone: (215) 772-1000
                                             Facsimile: (215) 792-5527
                                             eleanor.aldous@klinespecter.com
                                             Attorney for Plaintiff




                                                2
          Case 1:20-cv-00212-SPB Document 22 Filed 07/20/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, a true and correct copy of Plaintiff’s Motion to Compel

Nonparty Corsica River Mental Health Services to Comply with Subpoena was served via e-mail

upon all counsel and/or pro se parties of record.


                                              KLINE & SPECTER, P.C.




                                      By:     /s/ Eleanor O. Aldous, Esquire
                                              ELEANOR O. ALDOUS, ESQUIRE
                                              Attorney for the Plaintiff

Dated: July 20, 2021
